Citation Nr: 1132925	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-34 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea and, if so, whether service connection is warranted. 

2. Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied reopening the service connection claim for sleep apnea.  

The Veteran appealed a denial of service connection for a right knee disability in a January 2008 rating decision, which will be discussed in more detail in the REMAND portion of this opinion below. 

The Veteran testified in February 2011 at a Board hearing held at the Waco RO before the undersigned.  A transcript of the hearing has been associated with the claims file.

The claim of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2005 rating decision denied service connection for sleep apnea; the Veteran was properly notified of the decision and his appellate rights in a January 2005 letter and did not file a notice of disagreement. 

2.  Additional evidence received since the January 2005 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea.

3.  The Veteran's sleep apnea had its onset in active service. 


CONCLUSIONS OF LAW
 
1.  The January 2005 rating decision, denying service connection for sleep apnea, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3. Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for sleep apnea has been reopened and granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. New and Material Evidence

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for sleep apnea.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).  

Entitlement to service connection for sleep apnea was originally denied in a January 2005 rating decision.  The Veteran was notified of this decision and informed of his appellate rights in a January 2005 letter.  He did not appeal the decision.  Consequently, the decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2010).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran's claim of entitlement to service connection for sleep apnea was denied in the January 2005 rating decision because the RO found that there was no evidence showing that this disability had been diagnosed at the time of the rating decision.  Since that decision was rendered, the Veteran has submitted a February 2008 private treatment record showing a diagnosis of obstructive sleep apnea.  Moreover, in a March 2009 VA examination report, the examiner found that it was at least as likely as not that the Veteran's sleep apnea had its onset in active service.  This evidence was not submitted at the time of the prior final denial of his claim, and is new to the file.  Moreover, it relates to unestablished facts necessary to substantiate the claim, namely the existence of a current disability and a nexus to service, neither of which been found in the January 2005 rating decision.  See id.  The Board also notes that the newly submitted evidence more than meets the "low threshold" for raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  As discussed below, the Board finds that in conjunction with evidence previously of record when the claim was first denied, it is sufficient upon which to grant service connection. 

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for sleep apnea.  The petition to reopen is granted.  See 38 C.F.R. § 3.156(a) (2010).  Having reopened the claim, the Board will now address the merits of the claim for service connection. 

II. Service Connection

The Veteran claims entitlement to service connection for sleep apnea, to include as secondary to his service-connected posttraumatic stress disorder (PTSD).  For the following reasons, the Board finds that service connection has been established.

The law pertaining to the requirements for establishing service connection on a direct basis is discussed in the preceding section and will not be duplicated here. 

The Board finds that all three elements required to establish service connection for sleep apnea have been met.  See Shedden, 381 F.3d at 1166-67.  In this regard, during his period of active service, the Veteran indicated in a June 1993 retirement examination report that he suffered from frequent trouble sleeping.  It was noted that the Veteran snored and occasionally choked and woke up.  

A February 2008 private treatment record reflects that the Veteran was diagnosed with obstructive sleep apnea of mild severity after undergoing a sleep study. 

In March 2009, a VA examination was performed in connection with this claim.  At the examination, the Veteran reported having sleep problems before discharge from service.  The Veteran's wife, who was in attendance at the examination, stated that the Veteran would stop breathing at night.  The Veteran stated that he currently used a CPAP machine to help with sleeping.  After reviewing the claims file and examining the Veteran, the examiner concluded that it was at least as likely as not that the Veteran had suffered from mild sleep apnea since his military service when he began to complain of snoring with choking.  The examiner noted that obstructive sleep apnea is a medical condition that often goes unrecognized and undiagnosed in many adults, and is characterized by snoring and arousal from sleep due to difficulty breathing, among other potential symptoms. 

In his May 2009 substantive appeal (VA Form 9), the Veteran stated that after he returned from a tour of duty in Iraq and while he was still serving on active duty, he had trouble sleeping.  He snored heavily and occasionally would stop breathing several times during the night.  He stated that at the time he did not know what was wrong with him and that it did not seem to be an ailment that was given much attention.  He reported it to his doctors on several occasions but his complaints were "ignored."  He stated that his sleep problems reached a point in 2005 when he felt he "could not take it anymore" and therefore he sought medical attention.  His doctor referred him to a sleep clinic.  However, an appointment could not be scheduled for at least two years.  The Board notes that a September 2005 VA treatment record confirms that the Veteran had sought treatment for sleep problems due to breathing difficulty at this time.  

At the February 2011 Board hearing, the Veteran's spouse stated that after the Veteran returned from Iraq he would only be able to sleep for two hours and then would wake up trying to catch his breath.  The Veteran stated that the sleep symptoms he had during service, i.e. snoring and having trouble catching his breath, were the same symptoms he suffers from now. 

The Board finds that the evidence discussed in the preceding paragraphs satisfies all three elements of service connection.  With regard to the elements of a current disability and an in-service disease or injury, the Veteran's sleep apnea was clinically diagnosed in February 2008.  During active service, he reported at the June 1993 retirement examination that he had frequent difficulty sleeping due to snoring and waking up from choking, which are symptoms of sleep apnea according to the March 2009 VA examination report.  Thus, the first two Shedden elements are satisfied.  See Shedden, 381 F.3d at 1166-67.  

With regard to the third Shedden element, evidence of a relationship between the Veteran's sleep apnea and his in-service complaints of difficulty sleeping, the examiner found in the March 2009 VA examination report that the Veteran's sleep apnea was the same condition that the Veteran reported during service at the June 1993 retirement examination based on the similarity of symptoms.  The examiner accounted for the fact that sleep apnea had not previously been diagnosed by explaining that this is a medical condition which often goes unrecognized.  This opinion, authored by a medical professional who reviewed the claims file, examined the Veteran, and provided an adequate explanation for the conclusion reached, strongly supports a finding that the Veteran's sleep apnea had its onset in active service.  

Although the Veteran's service treatment records and post-service treatment records are generally negative for diagnoses, treatment, or complaints of difficulty sleeping due to breathing problems, the Board finds it credible that the Veteran had not found this disability severe enough prior to 2005 to warrant seeking medical attention.  Indeed, the Veteran may often not have been aware of it given the nature of the disorder, which occurs during sleep.  The Veteran suggested in his May 2009 substantive appeal that his sleep apnea symptoms had always been present since returning from Iraq but that they had progressed in severity to the point where he felt compelled to seek medical attention in 2005.  The Veteran's spouse has also given credible testimony that she observed the Veteran's breathing problems during sleep when he returned from his deployment to Iraq and that they had been present ever since that time.  Given the current diagnosis of mild obstructive sleep apnea, and the fact that the Veteran had reported sleeping problems due to difficulty breathing at the June 1993 service retirement examination, the Board finds the Veteran's account of having a continuity of symptoms of sleep apnea ever since his period of active service to be credible.  See 38 C.F.R. § 3.303(b) (2010).  

Thus, based on the positive nexus opinion in the March 2009 VA examination report and credible evidence of a continuity of symptomatology, the Board finds that the evidence is at least in equipoise with regard to whether there is a nexus between the Veteran's current sleep apnea and his complaints of sleep disturbance due to respiratory problems during service.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that the third Shedden element has been met.  See id.

Accordingly, the Board finds that evidence is at least in equipoise with respect to this claim.  Consequently, the benefit-of-the-doubt rule applies, and service connection for sleep apnea is granted.  See 38 C.F.R. § 3.102 (2010); Gilbert, 1 Vet. App. at 55; Shedden, 381 F.3d at 1166-67. 

Because the Board finds that service connection for sleep apnea is warranted on a direct basis, the issue of whether sleep apnea is secondary to the Veteran's PTSD need not be addressed. 






	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has been received to reopen the claim of service connection for sleep apnea.

Entitlement to service connection for sleep apnea is granted. 


REMAND

The record reflects that the Veteran submitted a February 2008 notice of disagreement (NOD) addressing the denial of service connection for a right knee disability in a January 2008 rating decision.  A statement of the case (SOC) has not been issued and there is no indication that the Veteran has withdrawn this appeal.  See 38 C.F.R. §§ 19.29, 20.200 (2010).  Accordingly, the claim must be remanded so that the agency of original jurisdiction (AOJ) may provide the Veteran with an SOC on the appealed denial of service connection for a right knee disability.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  However, the claim for service connection for a right knee disability should not be returned to the Board after issuance of the SOC unless the appeal is perfected by the timely filing of a substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130; 38 C.F.R. §§ 20.202, 20.302(b) (2010). 

Accordingly, the case is REMANDED for the following action:

The Veteran should be provided an SOC as to the claim of entitlement to service connection for a right knee disability.  The Veteran should be informed that he must file a timely and adequate substantive appeal (VA Form 9) in order to perfect an appeal of the denial of his claim to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


